         Case 4:19-cv-00054-YGR Document 80 Filed 11/18/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: 11/18/2019                 Time: 2:07pm,-2:49pm         Judge: YVONNE
                                                               GONZALEZ ROGERS
 Case No.: 19-cv-00054-YGR        Case Name: Fabian v. Nano f/k/a Raiblocks f/k/a Hieusys
                                  LLC

Attorney for Plaintiff: Donald Enright and Todd Friedman
Attorney for Defendant: Peter Fox and Paul Byrne

 Deputy Clerk: Frances Stone                           Court Reporter: Raynee Mercado


                                        PROCEEDINGS
INITIAL CMC- HELD

Plaintiff’s Motion for Alternative Service will be filed by 11/27/19.
Defendant’s Opposition filed by 12/13/19; Reply filed 12/20/2019.
Hearing on Motion set 1/14/2020 at 2:00 pm

Defense to file Motion re Forum Non Conveniens by 12/23/19.
Plaintiff’s Opposition filed 1/15/2020. Reply filed 1/22/2020.
Hearing on Motion set 2/11/2020 at 2:00 pm

Class Certification Motion filed 6/2/2020
Opposition filed 8/17/2020
Reply filed 9/30/2020
Hearing on Class Certification Motion set 10/20/2020 at 2:00 pm

Defense to file by 5/1/2020 Report/Outline re List of Expert Witnesses and Summary of Expert
Testimony

Expert Disclosures re Class Certification:
Opening Reports: 6/2/2020
Rebuttals 8/17/2020
Expert Discovery cutoff: 9/30/2020
